DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 17, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the growth medium" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 13 will be interpreted as being dependent from claim 12.
Claim 17 recites the limitation "the growth medium" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 17 will be interpreted as being dependent from claim 16.
Claim 18 recites the limitation "the growth medium" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the growth medium” will be interpreted as --a growth medium--.
Claim 20 recites the limitation "the growth medium" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the growth medium” will be interpreted as --a growth medium--. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 16-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Steele (U.S. 4,170,844).
Regarding claim 1, Steele discloses a hydroponic growth system 10 (Figure 3) comprising: 
a nutrient reservoir 22 for containing a nutrient solution (Column 4, lines 5-6); 
a plurality of growth vessels 12/14; 
a nutrient delivery system (Figure 3, Reference 23 and P) for delivering the nutrient solution from the nutrient reservoir to the growth vessels, the nutrient delivery system including at least one water pump (Figure 3, P), at least one liquid tube 23, and each provided liquid tube being connected to 
an overflow tube 58 (Figure 2 and 3) extending between a first one of the growth vessels and a second one of the growth vessels.
Regarding claim 4, Steele discloses the hydroponic growth system of Claim 1 as stated above, wherein at least one water pump (Figures 2 and 3; Reference P) is positioned within the nutrient reservoir (Column 4, lines 7-8).
	Regarding claim 5, Steele discloses the hydroponic growth system of Claim 1 as stated above, wherein the growth vessels contain a growth medium (Figure 3, M; Column 5, lines 34-37).
	Regarding claim 6, Steele discloses the hydroponic growth system of Claim 5 as stated above, wherein the growth medium is selected from the group consisting of: expanded clay pebbles, peat moss, coco coir (which is derived from coconut husks), gravel, rockwool, sand, perlite, vermiculite, diatomite, glass, hydropeat, and combinations thereof (Column 6, lines 43-48; “perlite”).
	Regarding claim 16, Steele discloses the hydroponic growth system of Claim 4 as stated above, wherein the growth vessels contain a growth medium (Figure 3, M; Column 5, lines 34-37).
	Regarding claim 17, Steele discloses the hydroponic growth system of Claim [16] (See 112 Rejection above) as stated above, wherein the growth medium is selected from the group consisting of: expanded clay pebbles, peat moss, coco coir (which is derived from coconut husks), gravel, rockwool, sand, perlite, vermiculite, diatomite, glass, hydropeat, and combinations thereof (Column 6, lines 43-48; “perlite”).
	Regarding claim 18, Steele discloses the hydroponic growth system of Claim 1 as stated above, wherein [a] growth medium (See 112 Rejection above) (Figure 3, M; Column 5, lines 34-37) is selected from the group consisting of: expanded clay pebbles, peat moss, coco coir (which is derived from coconut husks), gravel, rockwool, sand, perlite, vermiculite, diatomite, glass, hydropeat, and combinations thereof (Column 6, lines 43-48; “perlite”). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2,15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Steele (U.S. 4,170,844) as applied to claims 1, 4, and 5 above, and further in view of Morris (U.S. 4,860,490).
Regarding claim 2, Steele discloses the hydroponic growth system of Claim 1 as stated above, wherein the overflow tube 58 (Figures 2 and 3) extends into the second growth vessel (Column 4, lines 56-62) and includes an opening for dispersing nutrient solution from the first growth vessel (Column 5, lines 46-51).
Steele fails disclose wherein the overflow tube includes a plurality of openings for dispersing nutrient solution from the first growth vessel.
Morris teaches, in the analogous art of hydroponic systems, an overflow tube 63 (Figure 2) with a plurality openings (Seen in Figure 2b) for dispersing nutrient solution (Column 4, lines 56-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the overflow tube as disclosed by Steele and add the plurality of openings as taught by Morris so that the overflow nutrient solution from the first growth vessel could be more effectively delivered.
Regarding claim 15, Steele discloses the hydroponic growth system of Claim 4 as stated above, wherein the overflow tube 58 (Figures 2 and 3) extends into the second growth vessel (Column 4, lines 56-62) and includes an opening for dispersing nutrient solution from the first growth vessel (Column 5, lines 46-51).
Steele fails disclose wherein the overflow tube includes a plurality of openings for dispersing nutrient solution from the first growth vessel.
Morris teaches, in the analogous art of hydroponic systems, an overflow tube 63 (Figure 2) with a plurality openings (Seen in Figure 2b) for dispersing nutrient solution (Column 4, lines 56-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the overflow tube as disclosed by Steele and add the plurality of openings as taught by Morris for dispersing nutrient solution from the first growth vessel in order to more effectively deliver the nutrient solution.

Regarding claim 19, Steele discloses the hydroponic growth system of Claim 5 as stated above, wherein the overflow tube 58 (Figures 2 and 3) extends into the second growth vessel (Column 4, lines 56-62) and includes an opening for dispersing nutrient solution from the first growth vessel (Column 5, lines 46-51).
Steele fails disclose wherein the overflow tube includes a plurality of openings for dispersing nutrient solution from the first growth vessel.
Morris teaches, in the analogous art of hydroponic systems, an overflow tube 63 (Figure 2) with a plurality openings (Seen in Figure 2b) for dispersing nutrient solution (Column 4, lines 56-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the overflow tube as disclosed by Steele and add the plurality of openings as taught by Morris for dispersing nutrient solution from the first growth vessel in order to more effectively deliver the nutrient solution.
Claims 3, 9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Steele (U.S. 4,170,844)  as applied to claim 1 above, and further in view of Takayanagi (U.S. 6,105,309).
Regarding claim 3, Steele discloses the hydroponic growth system of Claim 1 as stated above.
Steele fails to disclose the system further comprising an air stone positioned within at least one of the growth vessels, an air pump, and an air tube for delivering pumped air from the air pump to the air stone.
Takayanagi teaches, in the analogous art of hydroponic grow systems, an air stone 30 (Figure 4) positioned in a growth vessel 1 (Figure 3), an air pump 26 (Figure 4), and an air tube (Figure 4 disposed between air stone 30 and air pump 26) for delivering pumped air from the air pump to the air stone (Column 7, lines 63-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a growth vessel as disclosed by Steele and add the air stone positioned in the growth vessel, the air pump, and air tube for delivering pumped air from the air pump to the air stone as taught by Takayanagi in order to provide the solution with oxygen. 
Regarding claim 9, Steele and Takayanagi teach the hydroponic growth system of Claim 3 as stated above. Steele further discloses wherein at least one water pump (Figure 2 and 3, Reference P) is positioned within the nutrient reservoir 22 (Column 4, lines 7-8).
Regarding claim 12, Steele and Takayanagi disclose the hydroponic growth system of Claim 3 as stated above. Steele further discloses wherein the growth vessels contain a growth medium (Figure 3, M; Column 5, lines 34-37).  
Regarding claim 13, Steele and Takayanagi teach the hydroponic growth system of Claim [12] (See 112 rejection above) as stated above. Steele further discloses wherein the growth medium is selected from the group consisting of: expanded clay pebbles, peat moss, coco coir (which is derived from coconut husks), gravel, rockwool, sand, perlite, vermiculite, diatomite, glass, hydropeat, and combinations thereof (Column 6, lines 43-48; “perlite”).
Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Steele (U.S. 4, 170,844) as applied to claims 1 and 4 above, and further in view of Bailey (U.S. 2018/0035626).
Regarding claim 7, Steele discloses the hydroponic growth system of Claim 1 as stated above.
Steele fails to disclose wherein there is provided at least two water pumps and each water pump is in fluid communication with at least one respective vessel via a respective liquid tube.
Bailey teaches, in the analogous art of hydroponic systems, two water pumps (Figure 12, 116 and 116’) in fluid communication with a respective vessel (108 and 108’) via a respective liquid tube (118 and 118’; Paragraph [0038], lines 4-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydroponic growth system as disclosed by Steele and add the two water pumps in fluid communication with a respective vessel via a respective liquid tube in order to assure both growing vessel get adequate nutrients, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 14, Steele discloses the hydroponic growth system of Claim 4 as stated above.
Steele fails to disclose wherein there is provided at least two water pumps and each water pump is in fluid communication with at least one respective vessel via a respective liquid tube.
Bailey teaches, in the analogous art of hydroponic systems, two water pumps (Figure 12, 116 and 116’) in fluid communication with a respective vessel (108 and 108’) via a respective liquid tube (118 and 118’; Paragraph [0038], lines 4-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydroponic growth system as disclosed by Steele and add the two water pumps in fluid communication with a respective vessel via a respective liquid tube in order to assure both growing vessel get adequate nutrients, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 20, Steele and Bailey teach the hydroponic growth system of Claim 7 as stated above. Steele further discloses wherein [a] growth medium (See 112 rejection above) (Figure 3, M; Column 5, lines 34-37) is selected from the group consisting of: expanded clay pebbles, peat moss, coco coir (which is derived from coconut husks), gravel, rockwool, sand, perlite, vermiculite, diatomite, glass, hydropeat, and combinations thereof (Column 6, lines 43-48; “perlite”).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Steele (U.S. 4,170,844) in view of Takayanagi (U.S. 6,105,309) as applied to claim 3 above, and further in view of Morris (U.S. 4,860,490).
Regarding claim 8, Steele and Takayanagi teach the hydroponic growth system of Claim 3 as stated above. Steele further discloses wherein the overflow tube 58 (Figures 2 and 3) extends into the second growth vessel (Column 4, lines 56-62) and includes an opening for dispersing nutrient solution from the first growth vessel (Column 5, lines 46-51).
Steele fails disclose wherein the overflow tube includes a plurality of openings for dispersing nutrient solution from the first growth vessel.
Morris teaches, in the analogous art of hydroponic systems, an overflow tube 63 (Figure 2) with a plurality openings (Seen in Figure 2b) for dispersing nutrient solution (Column 4, lines 56-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the overflow tube as disclosed by Steele and add the plurality of openings as taught by Morris for dispersing nutrient solution from the first growth vessel in order to more effectively deliver the nutrient solution.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Steele (U.S. 4,170,844) in view of Takayanagi (U.S. 6,105,309) as applied to claim 3 above, and further in view of Bailey (U.S. 2018/0035626).
Regarding claim 10, Steele and Takayanagi teach the hydroponic growth system of Claim 9 as stated above.
Steele fails to disclose wherein there is provided at least two water pumps and each water pump is in fluid communication with at least one respective vessel via a respective liquid tube.
Bailey teaches, in the analogous art of hydroponic systems, two water pumps (Figure 12, 116 and 116’) in fluid communication with a respective vessel (108 and 108’) via a respective liquid tube (118 and 118’; Paragraph [0038], lines 4-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydroponic growth system as disclosed by Steele and add the two water pumps in fluid communication with a respective vessel via a respective liquid tube in order to assure both growing vessel get adequate nutrients, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 11, Steele and Takayanagi teach the hydroponic growth system of Claim 3 as stated above.
Steele fails to disclose wherein there is provided at least two water pumps and each water pump is in fluid communication with at least one respective vessel via a respective liquid tube.
Bailey teaches, in the analogous art of hydroponic systems, two water pumps (Figure 12, 116 and 116’) in fluid communication with a respective vessel (108 and 108’) via a respective liquid tube (118 and 118’; Paragraph [0038], lines 4-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydroponic growth system as disclosed by Steele and add the two water pumps in fluid communication with a respective vessel via a respective liquid tube in order to assure both growing vessel get adequate nutrients, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 1-2, 4-7, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (U.S. 2018/0035626) in view of Jones et al. (2011/0308153).
Regarding claim 1, Bailey discloses a hydroponic growth system 300 (Figure 12) comprising: 
a nutrient reservoir 104 for containing a nutrient solution; 
a plurality of growth vessels 108/108’; 
a nutrient delivery system (116/116’ and 118/118’) for delivering the nutrient solution from the nutrient reservoir to the growth vessels, the nutrient delivery system including at least one water pump 116/116’, at least one liquid tube 118/118’, and each provided liquid tube being connected to and in fluid communication with a respective growth vessel at a first end, and being connected to and in fluid communication with one of the at least one water pump at a second end, whereby the at least one water pump is configured to pump the nutrient solution from the nutrient reservoir to the growth vessels (Abstract, lines 4-8).
Bailey fails to disclose an overflow tube extending between a first one of the growth vessels and a second one of the growth vessels.
Jones et al. teaches, in the analogous art of receptacles, an overflow tube 26 (Figure 17) extending between a first growth vessel 10 (left) and a second growth vessel 10 (right). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as discloses by Bailey and add the overflow tube extending between the first growth vessel and the second growth vessel as taught by Jones et al. in order to prevent overflowing of either growth vessel by irrigating the water to the other growth vessel. 
Regarding claim 2, Bailey and Jones et al. teach the hydroponic growth system of Claim 1 as stated above, wherein the overflow tube 26 (Figure 17) extends into the second growth vessel 10 and includes a plurality of openings (Paragraph [0073], lines 20-23) for dispersing nutrient solution from the first growth vessel.
Regarding claim 4, Bailey and Jones et al. teach the hydroponic growth system of Claim 1 as stated above. Bailey further discloses wherein at least one water pump 116/116’ is positioned within the nutrient reservoir 104.  
Regarding claim 5, Bailey and Jones et al. teach the hydroponic growth system of Claim 1 as stated above. Bailey further discloses wherein the growth vessels contain a growth medium 110 (Figure 1; Paragraph [0023], lines 3-4).  
Regarding claim 6, Bailey and Jones et al. teach the hydroponic growth system of Claim 5 as stated above. Bailey further discloses wherein the growth medium is selected from the group consisting of: expanded clay pebbles, peat moss, coco coir (which is derived from coconut husks), gravel, rockwool, sand, perlite, vermiculite, diatomite, glass, hydropeat, and combinations thereof (Paragraph [0023], lines 4-7; gravel).  
Regarding claim 7, Bailey and Jones et al. teach the hydroponic growth system of Claim 1 as stated above. Bailey further discloses wherein there is provided at least two water pumps 116/116’ and each water pump is in fluid communication with at least one respective vessel via a respective liquid tube 118/118’ (Abstract, lines 4-8).
Regarding claim 14, Bailey and Jones et al. teach the hydroponic growth system of Claim 4 as stated above. Bailey further discloses wherein there is provided at least two water pumps 116/116’ and each water pump is in fluid communication with at least one respective vessel via a respective liquid tube 118/118’ (Abstract, lines 4-8).
Regarding claim 15, Bailey and Jones et al. teach the hydroponic growth system of Claim 4 as stated above, wherein the overflow tube 26 (Figure 17) extends into the second growth vessel 10 and includes a plurality of openings (Paragraph [0073], lines 20-23) for dispersing nutrient solution from the first growth vessel.
Regarding claim 16, Bailey and Jones et al. teach the hydroponic growth system of Claim 4 as stated above. Bailey further discloses wherein the growth vessels contain a growth medium 110 (Figure 1; Paragraph [0023], lines 3-4).  
 Regarding claim 17, Bailey and Jones et al. teach the hydroponic growth system of Claim [16] (See 112 Rejection above) as stated above. Bailey further discloses wherein the growth medium is selected from the group consisting of: expanded clay pebbles, peat moss, coco coir (which is derived from coconut husks), gravel, rockwool, sand, perlite, vermiculite, diatomite, glass, hydropeat, and combinations thereof.  
Regarding claim 18, Bailey and Jones et al. teach the hydroponic growth system of Claim 1 as stated above. Bailey further discloses wherein [a] growth medium (See 112 Rejection above) 110 (Figure 1; Paragraph [0023], lines 3-4) is selected from the group consisting of: expanded clay pebbles, peat moss, coco coir (which is derived from coconut husks), gravel, rockwool, sand, perlite, vermiculite, diatomite, glass, hydropeat, and combinations thereof (Paragraph [0023], lines 4-7; gravel).  
Regarding claim 19, Bailey and Jones et al. teach the hydroponic growth system of Claim 5 as stated above, wherein the overflow tube 26 (Figure 17) extends into the second growth vessel 10 and includes a plurality of openings (Paragraph [0073], lines 20-23) for dispersing nutrient solution from the first growth vessel.
Regarding claim 20, Bailey and Jones et al. teach the hydroponic growth system of Claim 7 as stated above. Bailey further discloses wherein [a] growth medium (See 112 Rejection above) 110 (Figure 1; Paragraph [0023], lines 3-4) is selected from the group consisting of: expanded clay pebbles, peat moss, coco coir (which is derived from coconut husks), gravel, rockwool, sand, perlite, vermiculite, diatomite, glass, hydropeat, and combinations thereof (Paragraph [0023], lines 4-7; gravel).

Claims 3 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (U.S. 2018/0035626) in view of Jones et al. (2011/0308153) as applied to claim 1 above, and further in view of Takayanagi (U.S. 6,105,309).
Regarding claim 3, Bailey and Jones et al. teach the hydroponic growth system of Claim 1 as stated above.
Bailey fails to disclose the system further comprising an air stone positioned within at least one of the growth vessels, an air pump, and an air tube for delivering pumped air from the air pump to the air stone.
Takayanagi teaches, in the analogous art of hydroponic grow systems, an air stone 30 (Figure 4) positioned in a growth vessel 1 (Figure 3), an air pump 26 (Figure 4), and an air tube (Figure 4 disposed between air stone 30 and air pump 26) for delivering pumped air from the air pump to the air stone (Column 7, lines 63-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a growth vessel as disclosed by Steele and add the air stone positioned in the growth vessel, the air pump, and air tube for delivering pumped air from the air pump to the air stone as taught by Takayanagi in order to provide the solution with oxygen. 
Regarding claim 8, Bailey, Jones et al., and Takayanagi teach the hydroponic growth system of Claim 3 as stated above, wherein the overflow tube 26 (Figure 17) extends into the second growth vessel 10 and includes a plurality of openings (Paragraph [0073], lines 20-23) for dispersing nutrient solution from the first growth vessel..  
 Regarding claim 9, Bailey, Jones et al., and Takayanagi teach the hydroponic growth system of Claim 3 as stated above. Bailey further discloses wherein at least one water pump 116/166’ is positioned within the nutrient reservoir 104 (Figure 12).  
Regarding claim 10, Bailey, Jones et al., and Takayanagi teach the hydroponic growth system of Claim 9 as stated above. Bailey further discloses wherein there is provided at least two water pumps 116/116’ and each water pump is in fluid communication with at least one respective vessel via a respective liquid tube 118/118’ (Abstract, lines 4-8).
Regarding claim 11, Bailey, Jones et al., and Takayanagi teach the hydroponic growth system of Claim 3 as stated above. Bailey further discloses wherein there is provided at least two water pumps 116/116’ and each water pump is in fluid communication with at least one respective vessel via a respective liquid tube 118/118’ (Abstract, lines 4-8).
Regarding claim 12, Bailey, Jones et al., and Takayanagi teach the hydroponic growth system of Claim 3 as stated above. Bailey further discloses wherein the growth vessels contain a growth medium 110 (Figure 1; Paragraph [0023], lines 3-4).  
Regarding claim 13, Bailey, Jones et al., and Takayanagi teach the hydroponic growth system of Claim [12] (See 112 Rejection above) as stated above. Bailey further discloses wherein the growth medium is selected from the group consisting of: expanded clay pebbles, peat moss, coco coir (which is derived from coconut husks), gravel, rockwool, sand, perlite, vermiculite, diatomite, glass, hydropeat, and combinations thereof (Paragraph [0023], lines 4-7; gravel).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL LYNN RYDBERG whose telephone number is (571)272-6323.  The examiner can normally be reached on M-Th 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 5712705301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIGAIL L RYDBERG/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642